Exhibit 10.51

BBS Capital Fund, L.P.

4975 Preston Park Blvd. Suite 775 W

Plano, TX 75093

Facsimile: (972) 985-2101

February 7, 2011

eDiets.com, Inc.

1000 Corporate Drive Suite 600

Fort Lauderdale FL 33334

Re: Additional Equity Investment

Dear Sirs:

This letter agreement (this “Agreement”) will confirm our agreement on the
matters described below:

 

  1. Pursuant to this Agreement and subject to its terms and conditions, the
undersigned (the “Investor”) hereby subscribes for, and shall purchase from
eDiets.com, Inc., a Delaware corporation (the “Company”), and the Company hereby
agrees to issue and sell to the Investor, in a private placement, the following
securities (the “Securities”) for an aggregate purchase price of $511,500.00
(the “Purchase Price”):

 

  a. 1,240,000 newly issued shares (the “Investor Shares”) of common stock, par
value $0.001 per share (the “Common Stock”), of the Company at a purchase price
of $0.4125 per share; and

 

  b. a warrant (the “Warrant”), in the form attached hereto as Exhibit A, to
purchase shares of Common Stock.

 

  2. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur on or before February 11, 2011. At the Closing, the
Investor shall pay to the Company by wire transfer of immediately available
funds an amount equal to the Purchase Price and, upon the receipt of the
Purchase Price, the Company shall issue and deliver the Investor Shares and the
Warrant to the Investor.

 

  3. Concurrently with the execution of this Agreement, the Company and the
Investor have entered into a registration rights agreement, in the form attached
hereto as Exhibit B (the “Registration Rights Agreement” and together with this
Agreement and the Warrant, the “Agreements”).

 

1



--------------------------------------------------------------------------------

  4. The Company will file with the SEC, as soon as practicable, but in any
event within five days, after the filing of the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2010 (the “2010 Form 10-K”), a
registration statement to enable the Company to commence a rights offering (the
“Rights Offering”), pursuant to which, among other customary things, (A) the
Company would distribute to existing stockholders the right to purchase newly
issued shares of Common Stock equal to up to 15% of the then outstanding shares
of Common Stock; (B) stockholders who fully exercise their rights would have the
customary, pro rata right to subscribe for additional shares of Common Stock
unclaimed by other stockholders in the Rights Offering; and (C) concurrently
with the commencement of the Rights Offering, the shares of Common Stock
issuable in connection with the Rights Offering would be registered under
applicable securities laws and, if possible at the time, listed on the Nasdaq
Capital Market.

 

  5. Certificates representing the Investor Shares and the Warrants and
registered in the Investor’s name and address as set forth in Section 14(b) of
this Agreement will be delivered to the Investor as promptly as practicable
after the Closing.

 

  6. The Investor hereby represents and warrants to, and covenants with, the
Company as follows:

 

  a. the Investor was at the time it was offered the Securities, is as of the
date hereof and will be on the Closing and on each date the Investor exercises
the Warrant an “accredited investor” (as such term is defined in Rule 501 of
Regulation D promulgated pursuant to the Securities Act of 1933, as amended (the
“Securities Act”)); is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision similar to that involved in the purchase of
the Securities; has requested, received, reviewed and considered all information
the Investor deemed relevant in making an informed decision to purchase the
Securities; and is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment;

 

  b. the Investor understands that the Securities are “restricted securities”
and have not been registered under the Securities Act, or registered or
qualified under any state securities law, in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the
representations made by the Investor in this Agreement; the Investor is
acquiring the Securities in the ordinary course of business and for the
Investor’s own account for investment only, has no present intention of
distributing any of such Securities and has no arrangement or understanding with
any other persons regarding the distribution of such Securities; and

 

  c. the Investor will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Securities, except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

  7. The Company hereby represents and warrants to, and covenants with, the
Investor as follows:

 

  a. The Company is duly incorporated and validly existing in good standing
under the laws of the State of Delaware, has full power and authority to own,
operate and occupy its properties and to conduct its business as presently
conducted and is registered or qualified to do business and in good standing in
each jurisdiction in which it owns or leases property or transacts business and
where the failure to be so qualified would have a material adverse effect upon
the Company and its subsidiaries as a whole or the business, financial
condition, prospects, properties, operations or assets of the Company and its
subsidiaries as a whole or the Company’s ability to perform its obligations
under the Agreements in all material respects, and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing, or seeking
to revoke, limit or curtail, such power and authority or qualification;

 

  b. The Company has all requisite power and authority to execute, deliver and
perform its obligations under each of the Agreements; the execution, delivery
and performance by the Company of each of the Agreements, and the consummation
by the Company of the transactions contemplated by each of the Agreements, and
the Rights Offering have been duly authorized by all necessary corporate action,
and no further action on the part of the Company or its board of directors or
stockholders is required;

 

  c. The execution, delivery and performance by the Company of each of the
Agreements, and the consummation by the Company of the transactions contemplated
by each of the Agreements and the Rights Offering, do not and will not
(i) result in any violation of the certificate of incorporation or by-laws of
the Company; (ii) conflict with, or result in a breach of any of the terms or
provisions of, or constitute a default under, any agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any such subsidiary is bound or to which any of their respective properties
are subject; or (iii) violate any existing applicable law of any governmental
entity having jurisdiction over the Company;

 

  d. The authorized capital stock of the Company consists of 100,000,000 shares
of Common Stock and 1,000,000 shares of preferred stock, par value $0.01 per
share. As of the date hereof, (i) 57,418,520 shares of Common Stock were issued
and outstanding and (ii) no shares of preferred stock were issued and
outstanding; and

 

  e.

The Securities and the Warrant Shares (as defined in the Warrant) have been duly
authorized, and when issued and paid for in accordance with the terms of this

 

3



--------------------------------------------------------------------------------

 

Agreement or the Warrant, as applicable, will be duly and validly issued, fully
paid and nonassessable, subject to no lien, claim or encumbrance (except for any
such lien, claim or encumbrance created, directly or indirectly, by the
Investor).

 

  8. Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein shall survive the execution of this Agreement, the delivery
to the Investor of the Securities being purchased and the payment therefor, and
a party’s reliance on such representations and warranties shall not be affected
by any investigation made by such party or any information developed thereby.

 

  9. Following the Closing, the Company will (i) notify the Investor and its
counsel at least five business days prior to (x) filing a registration statement
with respect to the Warrant Shares, the Other Shares (as defined in the
Registration Rights Agreement) or the Rights Offering (or any amendment or
supplement to such registration statement) or the 2010 Form 10-K (or any
amendment thereto) or (y) submitting any correspondence to NASDAQ relating to
the listing of the Common Stock on the Nasdaq Capital Market; (ii) concurrently
with such notice, provide the Investor and its counsel copies of the documents
or correspondence referred to in the preceding clause (i); (iii) provide to the
Investor and its counsel, as promptly as practicable after receipt by the
Company, copies of all correspondence from the SEC or NASDAQ relating to such
registration statements, 2010 Form 10-K or listing; (iv) notify the Investor in
writing a reasonable time prior to any discussions or meetings with (x) the SEC
relating to such registration statements or 2010 Form 10-K or (y) NASDAQ
relating to the listing of the Common Stock on the Nasdaq Capital Market;
(v) permit the Investor and its counsel to participate in any such discussions
(and to attend any such meetings) with the SEC or NASDAQ; and (vi) in good
faith, consider all reasonable comments or other input from the Investor and its
counsel with respect to such registration statements, 2010 Form 10-K, listing or
discussions with the SEC or NASDAQ.

 

  10. Subject to Section 12, after the Closing and prior to February 7, 2012,
without the prior written consent of the Investor, which consent shall not be
unreasonably withheld, conditioned or delayed, the Company shall not offer,
issue or sell, in a private placement, any shares of Common Stock, or any
option, right, warrant or other security exercisable or exchangeable or
convertible into, or any other right to acquire, directly or indirectly, Common
Stock (collectively, the “Company Offered Securities”) for a price or exercise
price per share that is less than $0.4125.

 

  11.

Subject to Section 12, if, after the Closing and prior to August 7, 2012, the
Company proposes to offer, issue or sell, in a private placement, any Company
Offered Securities, the Company shall, no later than 25 calendar days prior to
the consummation of such transaction (a “Matching Rights Transaction”), give
notice in writing (the “Matching Rights Offer Notice”) to the Investor of such
Matching Rights Transaction. The Matching Rights Offer Notice shall describe all
material terms of the proposed Matching Rights Transaction, identify the
proposed purchaser, and contain an offer (the “Matching Rights Offer”) to sell
to the Investor, at the same price, for the same consideration to be

 

4



--------------------------------------------------------------------------------

 

paid by the proposed purchaser (provided, that, in the event any of such
consideration is non-cash consideration, at the election of the Investor, the
Investor may pay cash equal to the value of such non-cash consideration), and
upon the same other terms and conditions, an aggregate number of Company Offered
Securities equal to the total number of Company Offered Securities proposed to
be purchased in the Matching Rights Transaction; provided, however, that the
Investor may elect to purchase any or all of such Company Offered Securities. If
the Investor fails to accept in writing the Matching Rights Offer on or before
the 15th calendar day after the Company’s delivery of the Matching Rights Offer
Notice, then, subject to the next sentence of this Section 11, the Investor
shall have no further rights with respect to the proposed Matching Rights
Transaction and the Company may proceed with the proposed Matching Rights
Transaction, free of any right on the part of the Investor under this Section 11
in respect thereof. Notwithstanding the immediately preceding sentence, if the
Company has not completed the proposed Matching Rights Transaction within 60
days after the date the Investor receives the Matching Rights Offer Notice,
then, prior to August 7, 2012 and subject to Section 12, the Company will not
offer, issue or sell, in a private placement, any Company Offered Securities
without first complying with this Section 11.

 

  12. Notwithstanding anything to the contrary in this Agreement, Sections 10
and 11 shall not apply to (i) any issuance or distribution of any class of
capital stock of the Company as a result of any split, distribution,
reclassification or reorganization of or in respect of the equity securities of
the Company, (ii) any offer, sale or issuance of Company Offered Securities to
(x) all holders of any class of capital stock of the Company, including the
Rights Offering, or (y) the general public, (iii) the exercise of the Warrants
or the other warrants described on Exhibit A of the Registration Rights
Agreement, (iv) issuances of Company Offered Securities to officers, employees,
directors or consultants of the Company or any subsidiary pursuant to any stock
purchase, stock option or employee benefit plan or other compensatory
arrangement that is approved by the board of directors of the Company, where the
primary purpose of such issuance is not to raise additional equity capital for
the Company or (v) the issuance and sale of Common Stock and warrants pursuant
to the letter agreement between the Company and Haus Capital Fund, L.P., dated
February 7, 2011.

 

  13. As promptly as practicable, but in any event within 10 days, after the
Closing, the Company will reimburse the Investor for all reasonable out of
pocket fees and expenses, including attorneys’ fees and expenses, incurred by
the Investor in connection with the preparation, negotiation and delivery of the
Agreements and the consummation of the transactions contemplated thereby.

 

  14. All notices, requests, consents and other communications hereunder shall
be in writing, shall be delivered by first-class registered or certified mail,
or nationally recognized overnight express courier, postage prepaid, or by
facsimile, and shall be deemed given: (i) if delivered by first-class registered
or certified mail, upon the business day received, (ii) if delivered by
nationally recognized overnight carrier, one business day after timely delivery
to such carrier, (iii) if delivered by FedEx (or comparable service), two
business days after timely delivery to such carrier, or (iv) if delivered by
facsimile, upon electric confirmation of receipt, and shall be addressed as
follows, or to such other address or addresses as may have been furnished in
writing by a party to another party pursuant to this paragraph:

 

  a. if to the Company, to:

eDiets.com, Inc.

1000 Corporate Drive Suite 600

Fort Lauderdale FL 33334

Attention: Chief Executive Officer

Facsimile: (954) 938 0031

 

5



--------------------------------------------------------------------------------

  b. if to the Investor, to:

c/o BBS Capital Fund, L.P.

4975 Preston Park Blvd. Suite 775 W

Plano, TX 75093

Facsimile: (972) 985-2101.

 

  15. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor. Any waiver of a
provision of this Agreement must be in writing and executed by the party against
whom enforcement of such waiver is sought.

 

  16. The headings of the various sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed to be part of this
Agreement.

 

  17. This Agreement, together with the Warrant and the Registration Rights
Agreement, sets forth the entire agreement and understanding of the parties
relating to the subject matter hereof and supersedes all prior agreements,
negotiations and understandings between the parties, both oral and written,
relating to the subject matter hereof, and is not intended to confer upon any
person other than the parties hereto any rights, benefits or remedies. If any
provision contained in this Agreement is determined to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

  18. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without reference to its choice of law
provisions to the extent such principles or rules would require or permit the
application of the laws of another jurisdiction.

 

  19.

Any proceeding or action based upon, arising out of or related to this Agreement
or the transactions contemplated hereby may be brought in the Delaware Chancery
Court (or, if the Delaware Chancery Court shall be unavailable, any other court
of the State of Delaware or, in the case of claims to which the federal courts
have exclusive subject matter jurisdiction, any federal court of the United
States of America sitting in the State of Delaware), and each of the parties
irrevocably submits to the exclusive jurisdiction of each such court in any such
proceeding or action, waives any objection it may now or

 

6



--------------------------------------------------------------------------------

 

hereafter have to personal jurisdiction, venue or to convenience of forum,
agrees that all claims in respect of the proceeding or action shall be heard and
determined only in any such court, and agrees not to bring any proceeding or
action arising out of or relating to this Agreement or the transactions
contemplated hereby in any other court. Nothing herein contained shall be deemed
to affect the right of any party to serve process in any manner permitted by law
or to commence legal proceedings or otherwise proceed against any other party in
any other jurisdiction, in each case, to enforce judgments obtained in any
action, suit or proceeding brought pursuant to this Section 19, and each party
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified in Section 14 is reasonably calculated to
give actual notice.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

  20. This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. No party may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the other party, and any purported assignment without such prior
written consent shall be null and void.

 

  21. This Agreement may be executed in counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when such counterparts have been
signed by each party hereto and delivered to the other party. In the event that
any signature is delivered by fax or electronic mail, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
were an original.

[Remainder of Page Intentionally Left Blank.]

 

7



--------------------------------------------------------------------------------

If the foregoing accurately reflects our agreement regarding the matters
described above, please so indicate by executing a copy of this Agreement in the
space provided below and returning such executed copy to the undersigned.

 

Very truly yours, BBS CAPITAL FUND, L.P. By:  

/s/ Berke Bakay

  Name: Berke Bakay   Title:  Managing Director

AGREED AND ACCEPTED:

 

EDIETS.COM, INC. By:  

/s/ Thomas Hoyer

  Name: Thomas Hoyer   Title:  Chief Financial Officer

 

8



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

 

9



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT

 

10